DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Page 28 line 11 in reference to Figures 9a and 9b mention lugs 10a and 10b, however these references are not shown in either figure
Page 28 line 14 in reference to Figure 9b mentions small cylinder 41 and outer face 42, however these reference numbers are not in figure 9b
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-24, 26, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-2005/0180882-A1) in view of Wu (US-2007/0128070-A1).
	Regarding claim 16, Tung teaches a device for taking a sample, comprising: 

	As stated in paragraph [0047], the sample applicator is pressed against the expression plate 340, which causes the fluid to flow through holes in the expression plate 340 as denoted by the two arrows seen in Figure 6. 
		a porous matrix (referred to as absorbent member 112), disposed in said enclosure (210) and able to recover said sample ([0034] and Figure 5 and Figure 6),
		a tank (referred to as sleeve 220) connectable to said second end of said enclosure (210) and in fluid connection with said enclosure (210) via said hole so as to recover the sample restored by said porous matrix (112) under the effect of the compression of said porous matrix (112) or said sample by said piston, said tank 220) having one or more conduit(s) connecting the inner volume of the tank (220) to the outside,
	As seen in Figure 6, the absorbent member 112 (porous matrix) is pressed against the annular expression plate 340 (second end), which allows fluid to flow from the annular expresser 210 (enclosure) to the sleeve 220 (tank). As stated by paragraphs [0033], the reservoir (understood to be reservoir 310 from paragraph [0031]) may be air tight and thus have air holes (not shown) for displaced air to leave. It is understood that these air holes act as a conduit from sleeve area 220 to reservoir 310, where the reservoir 310 has access to the outside via orifice 270 ([0049] and Figure 5). 
	Tung does not teach a plug having a piston connectable to the first end of the enclosure, where there is a sealing means between the plug and tank. 

	Specifically, Wu teaches a sample collector 102 with an extender 215 with an absorbent member 213 attached at the end ([0024], [0030], and Figures 8 and 9). It is understood that the sample collector 102 acts as the plug, and the extender 215 acts as the piston to push the absorbent member 213 down (see Figures 8 and 9). Where the initial position is similar to Figure 8, and the final position is similar to Figure 9. Further, Wu teaches a sealing means in the form of O-ring 607 between the sample collector base 209 and the inner surface of side wall 502 ([0034] and Figures 5, 6, 8, and 9). It is understood that while Figures 5 and 6, and Figures 8 and 9 are different embodiments, the structure of the receiving cup and sample collector interact in the same way for both embodiments. As further seen in Figure 9, it is understood that the sample collector 102 is in its final position where the O-ring 607 seals the device. It would have been obvious to one skilled in the art to replace the sample applicator 110 of Tung with the sample collector 102 of Wu for the benefit of sealing the device such that fluid sample cannot leak from the device ([0033] of Wu). 
	Regarding claim 17, the combination of Tung and Wu teach the device according to claim 16. As it is understood, the tank (sleeve 220) and enclosure (annular expresser 210) of Tung are connected to one another via a hole (the bottom of the annular expresser 210 is understood to be the expression plate 340 which has holes to allow fluid to flow through). Further, as the sample applicator 110 of Tung is now replaced with the sample collector 102 (plug) of Wu it is understood that the sample collector 102 (plug) of Wu will seal the device and form a single enclosed volume containing the enclosure (annular expresser 210). 
Regarding claim 18, the combination of Tung and Wu teach the device according to claim 16. Wu further teaches wherein said sealing means (607) are in the form of a seal carried by the plug (102), see supra. It is understood that the O-ring 607 is carried on the sample collector 102 (see Figures 8 and 9). 
	Regarding claim 19, the combination of Tung and Wu teach the device according to claim 16. Wu further teaches wherein said plug (102) is connectable to said first end of said enclosure (annular expresser 210) by threads. As stated by paragraph [0033] of Wu, screw threads and receiving threads can fasten the receiving cup (106) and sample collector (102). It would have been obvious to one skilled in the art to modify the annular expresser 210 of Tung such that it has receiving threads as taught by Wu such that it may receive the sample collector 102 of Wu for the benefit of securing the two elements together ([0033] of Wu). 
	Regarding claim 20, the combination of Tung and Wu teach the device according to claim 16. As seen in Figures 8 and 9, the sample collector 102 of Wu has absorbent member 213, which may be a material such as a sponge ([0030]). 
	Regarding claim 22, the combination of Tung and Wu teach the device according to claim 16. Tung further teaches wherein said tank (220) has a hole (referred to as aliquot outlet 330) that is occludable by a removable occluder (Figure 3). It is understood that the claim only requires a hole, as all holes are able to be “occludable by a removable occluder”. 
	Regarding claim 23, the combination of Tung and Wu teach the device according to claim 22. Wu further teaches wherein said device has a plug to protect said occludable hole (330) ([0036] and Figure 3).  As it is understood, the device of Tung has two different positions. 
	Regarding claim 24, the combination of Tung and Wu teach the device according to claim 16. Wu further teaches wherein said device further comprises at least one element to physically or chemically process said sample. As stated by paragraph [0030], the absorbent member 213 may be treated with a chemical component to promote the secretion of saliva. It is understood that the chemical component will chemically interact with the sample. 
	Regarding claim 26, the combination of Tung and Wu teach the device according to claim 24. Wu further teaches wherein said element is a chemical reagent, see supra. It is understood that the chemical component that absorbent member 213 is treated with may be citrate or another chemical to promote the secretion of saliva ([0030]). It is understood that the chemical component is a chemical reagent. 
Regarding claim 27, Tung teaches a system for detecting an analyte of interest likely to be present in a sample, the system comprising:
		a cassette (referred to as casing 120) having an aperture (referred to as test compartment inlet 540), at least one strip (referred to as test elements 290) to receive said sample via said aperture (540) and having a visual indicator indicating the presence of an analyte of interest in said sample being placed in said cassette (120) ([0031], [0032], [0033], Figures 1, 2, and 5), and
	As stated by paragraph [0038], the test strips may have reagent zones where in noncompetitive formats a signal is produced if the sample contains the analyte. 

	As stated by paragraph [0035], the sample collection well 130 (the sample collection well is understood to comprise annular expresser 210 and sleeve 220) is rotated to a second position. The second position is seen in Figure 7, and it is stated by paragraph [0035] that when in this position, the aliquot outlet 330 (occludable hole) is aligned with the test compartment inlet 540 (aperture), placing the test compartment 510 (that holds test elements 290) in fluid communication with the sample collection well 130.  
	Regarding claim 28, the combination of Tung and Wu teach the device according to claim 27. Tung teaches wherein the connection of the aperture (540) of said cassette (120) with the occludable hole (330) of said device is made by screwing. It is understood that the rotation of the sample collection well from first position to second position is twisting the device such that the connection between aliquot outlet 330 (occludable hole) and test compartment inlet 540 (aperture) are connected. 
	Regarding claim 29, the combination of Tung and Wu teach the device according to claim 27. Tung further teaches wherein said cassette (120) comprises several strips (290). As recited by paragraph [0008], “At least one test element is contained in the test compartment. In various embodiments, one or more of these components contained within a casing.” As further seen in Figure 2, there are two test elements 290. 
	Regarding claim 30, Tung and Wu teach a kit of parts comprising: 

	Paragraph [0038] states that test strips may have reagent zones where a signal is produced if the sample contains the analyte. 
		the device as defined in claim 23.
	 
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-2005/0180882-A1) and Wu (US-2007/0128070-A1) as applied to claims 16 and 24 above and in further view of Merikallio (WO-0190297-A1). 
Regarding claim 21, the combination of Tung and Wu teach the device according to claim 16. Neither Tung nor Wu teach wherein said porous matrix is a filtration membrane. As stated in the instant specification page 7 lines 24-26, the matrix may be made of cellulose. 
In the analogous art of sample collection for the diagnosis of diseases, Merikallio teaches a stick with the outer surface of the tip being a porous part to absorb and preserve the sample. 
Specifically, Merikallio teaches the use of a cellulose sponge on the tip of the sample collection swab (Page 2 line 20). Further, it is understood that the cellulose has micropores distributed throughout (Page 2 line 20-22). It would have been obvious to one skilled in the art to replace the absorbent member of Tung such that it is the cellulose taught by Merikallio for the benefit of easy verification of sample collection due to the swelling properties of the cellulose (Page 2 lines 32-34, and Page 3 lines 1 and 6-7). 
Regarding claim 25, the combination of Tung and Wu teach the device according to claim 24. Neither Tung nor Wu teach wherein said porous matrix is a filtration membrane. As stated in the instant specification page 7 lines 24-26, the matrix may be made of cellulose. 
In the analogous art of sample collection for the diagnosis of diseases, Merikallio teaches a stick with the outer surface of the tip being a porous part to absorb and preserve the sample. 
Specifically, Merikallio teaches the use of a cellulose sponge on the tip of the sample collection swab (Page 2 line 20). Further, it is understood that the cellulose has micropores distributed throughout (Page 2 line 20-22). It would have been obvious to one skilled in the art to replace the absorbent member of Tung such that it is the cellulose taught by Merikallio for the benefit of easy verification of sample collection due to the swelling properties of the cellulose (Page 2 lines 32-34, and Page 3 lines 1 and 6-7).

Claim 26 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-2005/0180882-A1) and Wu (US-2007/0128070-A1) as applied to claim 24 above and in further view of DiCesare (US-2002/0001822-A1). 
Claim 26 is additionally rejected. The combination of Tung and Wu teach the device according to claim 24. Neither Tung nor Wu teach wherein said element is a chemical reagent. 
In the analogous art of using swabs to sample analytes of interest, DiCesare teaches a swab that can have a reagent loaded on the swab before contacting the swab with a surface of interest ([0026]). 
. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-2005/0180882-A1) and Wu (US-2007/0128070-A1) as applied to claim 30 above and in further view of Bransky (US-2016/0199834-A1). 
Regarding claim 31, Tung and Wu teach the kit according to claim 30. Neither Tung nor Wu teach where the aperture of the cassette is protected by a plug. 
In the same problem solving area of cartridges with sealing members, Bransky teaches a cartridge with different sealing members to temporarily obstruct flow through portions of the cartridge. 
Specifically, Branksy teaches a cartridge 204 with a seal 306 ([0056] and Figure 3). As it is understood, the seal 306 may take on different forms. As seen in Figures 5A and 5B, a stopper 501 may be placed within the channel 302 ([0076]). It would have been obvious to one skilled in the art to modify the test compartment inlet 540 (aperture) of Tung such that the inlet has the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798